    Case 1:21-mj-00497-GMH Document 6 Filed 08/26/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA



             v.                         2021 mj 497


AMY SCHUBERT


                        NOTICE OF APPEARANCE


             Heather Shaner hereby enters her appearance as counsel for
defendant.


                                        Respectfully submitted,
                                             /s/
                                        Heather Shaner #273276
                                        Retained
                                        1702 S Street N.W,
                                        Washington, D.C. 20009
                                        Tel. 202 265 8210

                                        hhsesq@aol.com
